DETAILED ACTION

Claims 1-16 have been canceled. Claims 17-36 have been added. Claims 17-36 remain pending in the application.
Claims 17 and 28 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant's arguments regarding rejection under 35 U.S.C. § 103 have been fully considered but respectfully found not persuasive.

Regarding independent claims 17 and 28, applicant argues in substance that Martin does not teach a start time for selectively irradiating and consolidating for the first area and/or for selectively irradiating and consolidating for the at least one further area 
Martin teaches the scheduling criterion of next irradiating step is based on the criterion of the plume removing, not the criterion of process gas stream. 

While the examiner agrees that Martin teaches the scheduling criterion of next irradiating step is based on the criterion of the plume removing, however, the examiner respectfully submit that applicant has overlooked the fact that the plume in Martin's teaching is removed by process gas stream, the scheduling criterion of next irradiating step is based on the criterion of the plume removing, therefore Martin teaches the scheduling of next irradiating step is determined at least in part on whether streaming of the process gas stream has fulfilled a pre-defined scheduling criterion - whether the plume has been removed by the process gas stream in pre-defined manner. Therefore applicant’s arguments are not persuasive.

Regarding dependent claims 19 and 30, the newly added claims introduced new matters that are not supported by original filled disclosures, as indicated in the following rejection under 35 U.S.C. § 112(a). Nevertheless, the cited not applied prior art of record Lee US 20150107617 A1 is applied for claims 19 and 30 rejections under 35 U.S.C. § 103.

Applicant’s other arguments were directed to certain features (i.e., allow for a more streamlined determination based on a more controllable input such as flowing of 

The teachings of Martin, Zhang and Kaneko as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Another iteration of claim analysis has been made. Please refer to the corresponding sections of the claim analysis below for details.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a control unit …”  in claim 28. 
 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The The specification does not identify the specific structures that perform the functions in the claims:

Regarding claim 28, which recites: “a control unit …”, lacks corresponding structure, material or acts described in the specification.

Regarding claims 19 and 30, the claims recite “the start time is determined at least in part on a charge time comprising a time required to charge the process gas stream with fume particles generated during selectively irradiating and consolidating the first area and/or the second area” which is new matter that was not described in the specification at the time the application was filed.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 25 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claim limitations in claim 28 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, as explained in previous 112(a) rejections. Therefore, claim 28 is indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 25 recites “an area behind the at least one further area”. It is not clear where an area behind the further area is located relative to the further area. For examination purpose, “an area behind the at least one further area” will be construed as "an area located downstream relative to the at least one further area in the transport direction of the process gas stream”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 17-18, 20-21, 23-29 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Martin US 20180178284 A1 in view of Zhang CN106623928A1.

Regarding claim 17, Martin teaches a method for additively manufacturing at least one three-dimensional object, the method comprising:
selectively irradiating and consolidating at least one layer of build material (Fig. 1 [0018] [0022] [0024] [0025] [0027]-[0031]), wherein the at least one layer of build material comprises a first area to be irradiated and consolidated, and at least one further area to be irradiated and consolidated (Figs. 6-8 [0048]-[0050] zone 94 and zone 96, 82 area and 100 area); and,
streaming a process gas stream during selectively irradiating and consolidating the at least one layer of build material (Figs. 2 & 3 [0033] [0035]-[0040] gas flow 76 carries away fume generated during sintering process);
wherein, a start time for selectively irradiating and consolidating for the first area and/or for selectively irradiating and consolidating for the at least one further area is determined at least in part on whether streaming of the process gas stream has fulfilled a pre-defined scheduling criterion (Figs. 6-8 [0041] [0046] plume map determined and used for beam-plume avoidance, [0048]-[0050] zone 94 and zone 96, 82 area and 100 area, the beam-plume avoidance criterion. The plume is removed by process gas 
Martin does not explicitly teach the gas stream being capable of being charged with fume particles generated.
Zhang teaches the gas stream being capable of being charged with fume particles generated([0011] the plasma fume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin to incorporate the teachings of Zhang because they all directed to removing selectively energy beam irradiation layer byproduct. Gas stream being capable of being charged with fume particles will help entrain the fume particles as byproduct together with the gas stream.
Martin teaches:

    PNG
    media_image1.png
    535
    512
    media_image1.png
    Greyscale

FIG. 1 illustrates schematically an additive manufacturing machine 10 suitable for carrying out an additive manufacturing method. Basic components of the machine 10 include a table 12, a powder supply 14, a recoater 16, an overflow container 18, a build platform 20 surrounded by a build chamber 22, and at least one beam generator 24, all surrounded by a housing 26…. 
[0022] …. When the build platform 20 is lowered into the build chamber 22 during a build process, the build chamber 22 and the build platform 20 collectively surround and support a mass of powder 44 along with any components being built. This mass of powder is generally referred to as a "powder bed",… 
[0024] The apparatus 10 incorporates at least one beam generator 24 operable to generate an energy beam and direct it as desired. As will be explained in more detail below, multiple beam generators 24 may be provided and used simultaneously in order to increase this production speed of the apparatus 10. In the illustrated example, two beam generators 24 are shown. 
[0025] Each beam generator 24 includes a directed energy source 48 and a beam steering apparatus 50. The directed energy source 48 may comprise any device operable to generate a beam of suitable power and other operating characteristics to melt and fuse the powder 44 during the build process, described in more detail below. For example, the directed energy source 48 may be a laser…. 
[0027] …, one of the beam generators 24 is operable to generate a first build beam 54, and the other of the beam generators 24 is operable to generate a second build beam 56. 
The build platform 20 is lowered below the work surface 28 by a selected layer increment…. 
[0029] One or more of the beam generators 24 are used to melt a two dimensional cross-section or layer of the workpiece 25 being built. Within the beam generator 24, the directed energy source 48 emits a beam and the beam steering apparatus 50 is used to steer a focal spot of the build beam over the exposed powder surface in an appropriate pattern. A small portion of exposed layer of the powder 44 surrounding the focal spot, referred to herein as a "melt pool" is heated by the build beam to a temperature allowing it to sinter or melt, flow, and consolidate…. 
[0030] The build platform 20 is moved vertically downward by the layer increment, and another layer of powder 44 is applied in a similar thickness. The beam generators 24 again emit build beams 54, 56 and the beam steering apparatus 50 is used to steer the focal spots of the build beams 54, 56 over the exposed powder surface in an appropriate pattern. The exposed layer of the powder 44 is heated by the build beams 54, 56 to a temperature allowing it to fuse as described above, and consolidate both within the top layer and with the lower, previously-solidified layer. 
[0031] This cycle of moving the build platform 20, applying powder 44, and then directed energy fusing the powder 44 is repeated until the entire workpiece 25 is complete.

    PNG
    media_image2.png
    568
    585
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    485
    538
    media_image3.png
    Greyscale

[0033] … the machine 10 may be coupled to a gas flow apparatus 62, seen in FIG. 2. The exemplary gas flow apparatus 62 includes, in serial fluid flow communication, a variable-speed fan 64, a filter 66, an inlet duct 68 communicating with the housing 26, and a return duct 70 communicating with the housing 26…. 
[0035] … As an alternative to recirculation, the gas flow apparatus 62 could operate in a total loss mode; for example instead of the gas flowing through the return duct 70 and back to the fan 64, it could simply be vented to atmosphere after passing over the build chamber 22…. 
[0036] The inlet duct 68 is positioned near the bottom of the housing 26. During operation it provides a stream or flow of gas (see arrow 76)…. As shown in FIG. 3, the edge of the build chamber 22 closest to the inlet duct 68 is referred to as a "leading edge" 78, and the opposite parallel edge is referred to as a "trailing edge" 80…. 
[0037] The gas flow 76 has two functions. First, it is used to effect heat transfer and carry heat away from the surface of the uppermost built layer within the build chamber 22. Second, during the build process, some of the powder 44 is vaporized. This vapor can cool and condense on the surface of the workpiece 25, in turn causing the gas flow 76 is used to carry away the vapors and/or condensate. 
[0038] In operation, the interaction of the build beams 54, 56 with the powder 44 causes heating and vaporization of the powder 44. As shown in FIG. 4, this generates first and second "plumes" 82, 84 respectively which originate in the vicinity of the melt pools 58, 60 and travel downstream, entrained in the gas flow 76. In the immediate vicinity of the melt pools 58, 60 the composition of the plumes 82, 84 respectively is mostly vaporized powder. 
[0039] It will be understood that, so long as one of the build beams 54, 56 contacts the powder 44 at a location upstream of the other build beam 54, 56 relative to gas flow 76, there is a potential for an intersection of one of the build beams 54, 56 with one of the plume 82, 84. It will further be understood that the build beams 54, 56 described above typically can be scanned or positioned across the build surface 45 faster than the plumes 82, 84 travel, thus creating the potential for the build beam 54, 56 to intersect its own plume 82, 84. 
[0040] When one of the build beams 54, 56 intersects a plume 82, 84, the presence of the condensate can have numerous detrimental effects, for example blockage of the build beam 54, 56 and/or reduced beam intensity. These effects can be inconsistent because the condensate is scintillating. Accordingly, it is desirable to conduct the build process in such a manner that neither of the build beams 54, 56 passes through either of the plumes 82, 84. Several techniques for avoiding these intersections are described below.

    PNG
    media_image4.png
    408
    552
    media_image4.png
    Greyscale

[0048] For example, one possible method involves controlling the operation of the beam generators 24 so that the build beams 54, 56 do not interact with the plumes 82, 84 by dividing the build surface 45 into virtual zones. Referring to FIG. 6, the build surface 45 is virtually divided into first and second zones 94, 96 by a virtual boundary 98 extending parallel to the direction of the gas flow 76 (i.e. parallel to the Y-direction). In operation, the build beam 54 is limited to operation within the first zone 94 and the build beam 56 is limited to operation within the second zone 96. Using this method, it can be seen that the plume 82 from the first build beam 54 would inherently remain clear of the second build beam 56 and the plume 84 from the second build beam 56 would remain clear of the first build beam 54. Furthermore, each build beam 54, 56 would remain clear of its respective plume 82, 84 so long as the build beam 54, 56 consistently scans in the upstream direction relative to the gas flow 76. 

    PNG
    media_image5.png
    404
    514
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    448
    547
    media_image6.png
    Greyscale

build beam 54 is shown generating plume 82 and build beam 56 is shown traversing an intended path 100 which would intersect the plume 82. …, the build beam 56 would be momentarily shut off at the point of predicted intersection with the plume 82, and then restarted to continue following the intended path 100 on the opposite side of the plume 82… The remaining portion of the path 100 may then be fused at a subsequent time after the plume 82 has moved away.
[0050] …. Referring to FIG. 8, build beam 54 is shown generating a plume 82 and build beam 56 is shown traversing an intended path 100 which would intersect the plume 82. …, the build beam 54 would be momentarily shut off at a time prior to the predicted intersection, thus creating a gap 102 in the plume 82. The timing and duration of the shut off is chosen such that the plume gap will allow the build beam 56 to traverse the intended path without interruption or encountering the plume 82.
[0041] …, it is desirable to quantify the behavior of the plumes 82, 84. In particular, it is desirable to create a "plume map" describing the location and dimensions of each plume 82, 84 in 3-D space for any given time, and the propagation of the plumes 82, 84 over time. This process may also be described as determining the trajectory of the plumes 82, 84. Several methods will be described for characterizing the plumes 82, 84….
[0046] …, the plume map would be used to implement changes in the build parameters using one or more of the beam-plume avoidance methods described below….
Zhang teaches:

    PNG
    media_image7.png
    623
    884
    media_image7.png
    Greyscale

[0011] …. The particular device of the present invention is such that the airflow forms a stable lamination (as shown in Fig. 4) and effectively blows the black smoke and the metal vapor plasma generated when the laser sintered powder is blown so as to enhance the energy of about 10% to about 15% Utilization.

Regarding claim 18, Martin further teaches the scheduling criterion is a time criterion ([0049] [0050] at a subsequent time, timing and duration of the shut off).

Regarding claim 20, Martin further teaches the time criterion is determined at least in part on a transport time comprising a time required for the process gas stream to transport the fume particles to a specific area in a process chamber ([0049] [0050] at a subsequent time or timing and duration of the shut off until the plume reaches area beyond 100 area).

Regarding claim 21, Martin further teaches the time criterion is determined at least in part on a transport time comprising a time required for the process gas stream to transport the fume particles from the first area across the at least one further area 

Regarding claim 23, Martin further teaches the scheduling criterion is a local criterion (Figs. 6-8 [0048]-[0050] zone 94 and zone 96, 82 area and 100 area).

Regarding claim 24, Martin further teaches the local criterion is fulfilled when the process gas stream has crossed a specific area in a process chamber ([0049] [0050] at a subsequent time or timing and duration of the shut off until the plume reaches area beyond 100 area).

Regarding claim 25, Martin further teaches the specific area comprises an area located downstream relative to the at least one further area in the transport direction of the process gas stream which is to be selectively irradiated and consolidated ([0049] [0050] at a subsequent time or timing and duration of the shut off until the plume reaches area beyond 100 area in gas flow direction).

Regarding claim 26, Martin further teaches the start time for selectively irradiating and consolidating for the at least one further area comprises a minimum time interval after starting irradiating and consolidating for the first area ([0049] [0050] at a subsequent time or timing and duration of the shut off until the plume reaches area beyond 100 area).



Regarding claims 28-29 and 31-36, Martin and Zhang together teach the claimed method. Therefore, they teach the apparatus for implementing the method steps.

Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Zhang as applied to claims 17-18, 20-21, 23-29 and 31-36 above, further in view of Lee2.

Regarding claims 19 and 30, Martin and Zhang further teaches the start time is determined at least in part on the time required to remove the fume particles with process gas stream (Zhang: [0011] the process gas stream is charged by fume particles to entrain the fume particles; Martin: Figs. 6-8 [0041] [0046] plume map determined and used for beam-plume avoidance, [0048]-[0050] zone 94 and zone 96, 82 area and 100 area, the beam-plume avoidance criterion to remove fume particles with process gas stream).

Lee teaches the time required to remove the fume particles is determined at least in part on a charge time comprising a time required for the charge process ([0016] [0069] waits for a certain time to allow ionization then removing the ionized object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin to incorporate the teachings of Lee because they all directed to removing process contaminants. The time required to remove the fume particles is determined at least in part on a charge time comprising a time required for the charge process will help to determine whether the fume particles have been entrained as byproduct together with the gas stream.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Zhang as applied to claims 17-18, 20-21, 23-29 and 31-36 above, further in view of Kaneko US 20190134707 A13.

Regarding claim 22, neither Martin nor Zhang explicitly teaches the time criterion is determined at least in part on a transport time comprising a time required for the process gas stream to transport the fume particles from the first area across the at least one further area.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin to incorporate the teachings of Kaneko because they all directed to 3D printing process. Fulfill the criterion of the process gas stream has transported the fume particles out of the chamber will help determine that the fume particle density in chamber is at lower level.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ngan US 5961793 A teaches charge time required for removing contaminants before initiating next process steps.
Kawata US 20020053353 A1 teaches charge time required for ionization before removing the contaminants.
Abate US 20180065126 A1 teaches removing contaminants after certain air ionization time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/M.T./
Patent Examiner, Art Unit 2115


                                                                                                                                                                                                        


/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Martin and Zhang are the prior arts of record
        2 Lee is the prior art of record
        3 Kaneko is the prior art of record